           Case 2:18-cv-07723-SJO-JPR Document 40 Filed 08/13/19 Page 1 of 1 Page ID #:501
Name, Address, and Phone Number of Attorney(s):
Jinshu Zhang, (SBN 166981)/Jae K. Park (SBN 234474)
Dentons US LLP
601 S. Figueroa St., Suite 2500
Los             CA90017-5704         Tel     13   623-9300

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                                                                        CASE NUMBER
Shanghai Qichengyueming Investment Partnership Enterprise                                            2:18-CY -7723 SJO (JPRx)
(Limited Partnership),
                                                      Plaintiff(s)


                                                                        APPLICATION FOR APPEARANCE AND EXAMINATION
                                                                         OF X JUDGMENT DEBTOR oT ! THIRD PARTY RE:
Jia Yueting,
                                                                                            x ENFORCEMENT     JUDGMENT OF'
                                                    Defendant(s)                            trATTACHMENT (Third Person)

Shanghai Qichengyueming Investment Partnership
Entemrise (Limited Partners hio).                  . the   (choose   one)   fi   Judgment         Creditor I    Assignee of Record
                     (Nane)                                                      I    llaintiff   who has a right to attach order
hereby applies for an order requiring                 Jia                                               to appear and furnish information to aid
                                                      (Name of Person To Be Examined)
in enforcement of the money judgment or to answer concerning property or debt.
The person to be examined is:
       I   ttreiuOgment debtor

       n   a  third person who (l) has possession or control of property belonging to the judgment debtor or the defendant or
            (2) owes the judgment debtor or the defendant more than $250.00. An affidavit or declaration supporting this
            application under California Code of Civil Procedure section 491.110 or 708.120 is attached hereto'
       n    a third person who has information concerning the business or financial affairs, assets, and/or transactions of the
           judgment debtor or the defendant sufficient to aid in the enforcement of the money judgment or right to attach order
            ugainrt the judgment debtor or the defendant pursuant to California Code of Civil Procedure sections 491 .120 or
            708.130. An affidavit is attached hereto that (l) shows that a relationship exists between the judgment debtor or the
            defendant and the third party such that the third party can furnish information to aid in the enforcement of the money
           judgment or right to attach order and (2) sets forth the categories of information and documents sought'

The person to be examined resides or has a place of business in the county or within 150 miles of the place of examination. (See
California Code of Civil Procedure sections 491 .l 50(b), 708.160(b).)

n     fnis court is not the court in which the money judgment was entered or (attachment only) the courl that issued the writ of
      attachment. An affidavit or declaration supporting an application under California Code of Civil Procedure section 491.150
      or 708.160 is attached.
I     fneluAgment debtor has been examined within the past 120 days. An affidavit or declaration showing good cause for
      another examination is attached.

I declare under penalty ofperjury that the foregoing is true and correct'
Dated: August 13,2019
                                                                                                               of Declarant)
                                                                            Jae      K. Park
                                                                                                     (Type or Print Name)
    A qROnOSED ORDER TO AppEAR FOR EXAMINATION (CV-4p ORDER) MUST ACCOMPANY THIS APPLICATION
cv-4P (0s/18)                               APPLICATION FOR APPEARANCB AND EXAMINATION
                                                     (Enforcement of Judgment/Attachmcnt)
                                                                                                                               Americrn LegalN€1, lnc.
                                                                                                                               wvlvlqrrls$llkllQs   com
